Citation Nr: 0417179	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether the veteran timely perfected his appeal of the 
May 2000 rating decision that found new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for residuals of scarlet fever.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that determined the 
veteran had failed to file a timely substantive appeal with 
respect to a May 2000 RO decision which denied his 
application to reopen his previously denied claim of 
entitlement to service connection for scarlet fever residuals 
for failure to submit new and material evidence.  Also on 
appeal is a January 2002 RO decision that denied the 
veteran's application to reopen his previously denied claim 
of entitlement to service connection for a psychiatric 
disorder for failure to submit new and material evidence. 

 
FINDINGS OF FACT

1.  On May 31, 2000, the RO issued notice of a May 2000 
rating action, wherein the RO denied, inter alia, the 
veteran's application to reopen his claim for service 
connection for residuals of scarlet fever.

2.  The veteran submitted a timely Notice of Disagreement in 
August 2000, and the RO issued him a Statement of the Case in 
August 2000, with attached correspondence advising the 
veteran that he had one year from the date of notice of the 
aforementioned RO decision to complete his appeal.

3.  Pursuant to a June 2003 Board remand, the RO re-issued 
the August 2000 Statement of the Case to the veteran and his 
designated representative on November 14, 2004, with the 
instruction that he must file a Substantive Appeal by March 
14, 2004 in order to perfect and preserve his appeal of the 
May 2000 RO decision.

4.  As of March 14, 2004, the veteran failed to submit a 
timely Substantive Appeal to perfect his appeal.

5.  In an unappealed RO decision dated in May 2000, the RO 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder. 

6.  The evidence added to the record since the May 2000 RO 
decision, with respect to the claim for service connection 
for a psychiatric disability, includes VA medical records 
dated 1985 - 1992 and the transcript of the veteran's video 
conference hearing before the Board in January 2003; this is 
duplicative or cumulative of evidence previously of record 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal of a May 
2000 RO rating decision with respect to a denial of his 
application to reopen a previously denied claim of 
entitlement to service connection for residuals of scarlet 
fever, and the Board does not have appellate jurisdiction to 
consider this claim.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2003).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Whether the veteran timely perfected his appeal of the 
May 2000 rating decision that found new and material evidence 
had not been submitted to reopen a claim of entitlement to 
service connection for residuals of scarlet fever.

Notwithstanding the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), as the question herein 
presented, that of timeliness of filing of a Substantive 
Appeal, is by definition a legal one, and one governed not by 
the facts presented but by the controlling laws and 
regulations, the VCAA is not applicable with respect to this 
matter.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).  

An appeal to the Board is initiated by filing a timely Notice 
of Disagreement, and is perfected by filing a timely 
Substantive Appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
Substantive Appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the RO.  38 C.F.R. § 20.202.

The Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case (SOC) to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b)(1); 38 C.F.R. § 20.303.

If a claimant submits additional evidence within one year of 
the date of mailing of the notification of the determination 
being appealed, and that evidence requires that the claimant 
be furnished a Supplemental Statement of the Case (SSOC), 
then the time to submit a Substantive Appeal shall end not 
sooner than 60 days after such SSOC is mailed to the 
appellant, even if the 60-day period extends beyond the 
expiration of the one year appeal period.  38 C.F.R. § 
20.302(b)(2).  Otherwise, the filing of additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.  38 C.F.R. § 20.304.


The United States Court of Appeals for Veterans Claims 
(Court) has held that, if the claimant fails to file a 
Substantive Appeal in a timely manner, he is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

The claims folder shows that in a May 2000 rating decision, 
the RO denied the veteran's application to reopen his 
previously denied claim of entitlement to service connection 
for residuals of scarlet fever on the basis that no new and 
material evidence had been submitted.  The RO sent the 
veteran notice of this denial in correspondence dated May 31, 
2000.

In August 2000, the RO received a Notice of Disagreement from 
the veteran with respect to the aforementioned issue.

In response to the veteran's Notice of Disagreement, the RO 
issued a Statement of the Case (SOC) in August 2000 which 
informed the veteran as to why his application to reopen his 
claim for service connection for scarlet fever residuals had 
been denied by the RO, including a discussion of the laws and 
regulations regarding finality of decisions and new and 
material evidence.  The SOC included a VA Form 1-9 
Substantive Appeal containing instructions which advised him 
of the one-year time limit to complete an appeal following 
the date of notice of the adverse decision.  Thereafter, the 
claims folder indicates that no further correspondence or 
communication of any sort was received from the veteran or 
his representative before the expiration of the one-year 
period following the RO's dispatch of the May 31, 2000 letter 
notifying the appellant of the adverse determination.  At a 
January 2003 videoconference hearing before the Board, the 
veteran testified, in essence, that he believed he had 
submitted a timely Substantive Appeal of this aforementioned 
issue.  However, his statements are not corroborated by a 
detailed review of the record and the history of his appeal, 
which show no correspondence was received by VA within the 
one-year appellate period that could be reasonably construed 
as a Substantive Appeal for purposes of satisfying the 
procedural requirements set forth in the regulations.  

In a June 2003 remand, the Board noted that there were 
indications in the record that the veteran's designated 
representative, The American Legion, had not received a copy 
of the SOC issued in August 2000.  The Board remanded the 
case to the RO to correct this procedural defect.  
Correspondence dated January 14, 2004, shows that the RO re-
issued the August 2000 SOC to the veteran and his 
representative along with a VA 1-9 Substantive Appeal form, 
with the specific instruction that the veteran needed to fill 
out and sign the Substantive Appeal and submit it to the RO 
no later than March 14, 2004 in order to perfect and preserve 
his appeal of the May 2000 RO decision at issue.  The claims 
file indicates that no timely correspondence or communication 
was received from either the veteran or his representative 
with respect to this matter prior to the aforementioned 
deadline date that could be reasonably construed as a 
Substantive Appeal.  

In view of the above discussion, the Board concludes that a 
timely substantive appeal was not submitted with respect to 
the issue of whether new and material evidence was submitted 
to reopen a previously denied claim of entitlement to service 
connection for scarlet fever residuals and the Board has no 
jurisdiction over the May 2000 RO determination in this 
regard.

(b.)  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a psychiatric disability.

On November 9, 2000, the VCAA was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  Except 
for revisions pertaining to claims to reopen based on the 
submission of new and material evidence, the final 
regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  38 U.S.C.A. § 5103A(f).  In 
addition, the definition of "new and material evidence" 
contained in 38 C.F.R. § 3.156(a) was amended, effective 
August 29, 2001.  

The claims file shows that in December 2001 the veteran was 
contacted by VA via telephone and written correspondence and 
informed that his previously denied claim of entitlement to 
service connection for a psychiatric disability would be 
considered under the new law implemented by the VCAA for 
purposes of determining whether there was new and material 
evidence submitted which would reopen the claim for a de novo 
review on the merits.  A subsequent telephone conversation 
report shows that in January 2002, the veteran was contacted 
by VA and asked if he had any further evidence to submit in 
support of his application to reopen in addition to the VA 
psychiatric treatment records already associated in his 
claims file.  According to the contact report, the veteran 
informed VA that he had no private medical evidence to submit 
in this regard, and that he received all of his psychiatric 
treatment over the years exclusively from VA sources.  

In January 2002, the veteran was provided with notice of the 
January 2002 RO decision which determined that new and 
material evidence had not been presented to reopen the claims 
for service connection for a psychiatric disability.  In 
response to his timely Notice of Disagreement with the above 
rating decision, the veteran was provided with a SOC in July 
2002, which notified him of the issue addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  The Board notes that the 
veteran was specifically provided in the SOC with notice of 
the revised version of 38 C.F.R. § 3.159, which contained 
duty-to-assist provisions that were in compliance with the 
VCAA.  In addition, in a letter dated September 2003, the RO 
advised the veteran of the evidence necessary to substantiate 
his claim for VA compensation and specifically informed him 
of what evidence VA would obtain for him and of what evidence 
he was responsible for submitting.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  We observe that the 
veteran and his representative issued correspondence in 
November 2003 and May 2004 which, in essence, are requests 
that the Board proceed with adjudication of the claim, as 
there was no additional evidence to submit.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the January 
2002 telephone conversation between the RO and the veteran 
and the July 2002 Statement of the Case informed the veteran 
of the information and evidence needed to substantiate his 
application to reopen his claim for VA compensation for a 
psychiatric disability.  Moreover, and as noted above, the 
September 2003 correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.

The Board is aware of the recent Court decision in the case 
of Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  However, this was not 
accomplished in this case.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
effective remedy available given these facts. 

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 383 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the veteran.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues on appeal on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

With respect to VA's duty to assist the veteran, the record 
reflects that pertinent medical records from all relevant 
sources identified by the veteran, specifically, VA medical 
records dated 1981 - 1995 which include records of 
psychiatric treatment were obtained by the RO.  The Board 
notes that the veteran has not been afforded a VA examination 
with respect to his application to reopen his psychiatric 
disability claim.  The VCAA left intact the requirement that 
new and material evidence be presented or secured with 
respect to a disallowed claim before that claim can be 
reopened.  See 38 U.S.C.A. § 5103A(f).  Further, while the 
implementing regulations allow VA to obtain certain records 
on the veteran's behalf in connection with claims to reopen 
filed on or after August 29, 2001, the implementing 
regulations do not require the scheduling of an examination 
for the veteran until such a claim has in fact been reopened.  
See 38 C.F.R. § 3.159(c)(4)(iii).  Consequently, because, as 
will be discussed in further detail below, new and material 
evidence has not been received with respect to his claim for 
service connection for a psychiatric disability, the veteran 
is not entitled to a VA examination addressing this issue.  

In sum, the facts relevant to this specific issue on appeal 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA or 
the implementing regulations.  Therefore, the veteran will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claims.

In an unappealed RO decision dated May 2000, the veteran's 
claim to reopen the issue of entitlement to service 
connection for a psychiatric disability was denied.  Evidence 
if record considered at that time included service medical 
records showing psychiatric counseling for a diagnosis of 
immaturity with a symptomatic habit reaction manifested by 
sexual exhibitionism and impotency.  Also of record were 
transcripts of oral testimony from the veteran presented at 
VA hearings conducted in August 1981, May 1982, August 1991 
and June 1992, in which he essentially asserted that his 
current psychiatric problems were directly linked with his 
period of active duty.  Also considered were VA examination 
and treatment reports dated 1981 - 1995 showing that he 
received psychiatric therapy for anxiety neurosis, major 
depression and episodic sexual exhibitionism.  

As a general rule, a previously denied claim can be reopened 
only if new and material evidence has been submitted since 
the last final disallowance of the claim on any basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 
314 (1999).  When a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b).  The Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board notes that effective August 29, 2001, 38 C.F.R. 
§ 3.156(a), relating to the definition of "new and material 
evidence," was amended.  See 66 Fed. Reg. 45,620 (2001).  As 
the veteran filed the claim to reopen the issue of service 
connection for a psychiatric disorder after this date, the 
amended version of 38 C.F.R. § 3.156(a) is applicable to the 
instant claim.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the time of the prior final RO 
decision of May 2000 includes the transcript of the veteran's 
videoconference hearing before the Board in January 2003, in 
which he testified, in pertinent part, that he believed that 
his episode of scarlet fever during service caused him to 
develop a psychiatric disability, and that he otherwise 
believed there was a direct link between his psychiatric 
counseling in service and his present psychiatric 
difficulties.  The veteran denied that any physician had ever 
objectively opined that there was a link between his current 
psychiatric problems and his period of military service or 
treatment for scarlet fever in service. 

Medical evidence submitted by the veteran consisted of VA 
medical reports dated 1985 - 1992 showing psychiatric 
treatment for depression, anger issues, history of 
personality disorder, and sexual exhibitionism. 

The Board finds that the VA medical records dated 1985 - 1992 
are duplicative of evidence previously considered by VA with 
respect to the claim of entitlement tot service connection 
for a psychiatric disorder.  While his oral testimony 
presented at the January 2003 videoconference hearing is new 
in the sense that it was not previously of record, it is not 
"new" in that the content of his statements are cumulative 
and redundant of his prior testimonies and contentions 
presented before VA in earlier hearings in which he asserted 
a link between his psychiatric disability and his period of 
active duty.  The fact remains that his contentions are 
essentially the same as those considered and rejected by VA 
in prior final decisions.  His statements are therefore 
merely duplicative of prior statements and are not new and 
therefore do not raise a reasonable possibility of 
substantiating the claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the May 2000 RO decision does not tend to 
show that he has a psychiatric disability which is related in 
any manner to his period of service, nor do they raise a 
reasonable possibility of substantiating the claim on the 
basis of a previously unconsidered theory.  As such, the 
newly submitted evidence does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that the evidence submitted 
subsequent to the May 2000 RO decision is not new and 
material and the claim is not reopened.




ORDER

The appeal of the December 2001 RO decision determining that 
there was no timely appeal filed with respect to a May 2000 
RO decision which found new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for residuals of scarlet fever, is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



